UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BERNICE PRESTIANNI,
Plaintiff-Appellant,

v.
                                                                   No. 96-2783
UNITED PARCEL SERVICE,
INCORPORATED,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Frederic N. Smalkin, District Judge.
(CA-96-1092-S)

Submitted: March 31, 1998

Decided: May 27, 1998

Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Ransom J. Davis, DANEKER, MCINTIRE & DAVIS, P.C., Balti-
more, Maryland, for Appellant. Emmett F. McGee, Jr., Patricia A.
Sumner, PIPER & MARBURY, L.L.P., Baltimore, Maryland, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Bernice Prestianni appeals an order of the district court granting
summary judgment to her employer, United Parcel Service, Inc.
(UPS), on her claims of sex and disability discrimination. See 42
U.S.C.A. § 2000e-2 (West 1994); 42 U.S.C.A.§ 12101 (West 1995).
Finding no error, we affirm.

UPS originally hired Prestianni as a part-time hourly employee in
1987. She developed carpal tunnel syndrome, assertedly from picking
up packages, and in early 1989 had hand surgery to address this prob-
lem. She returned to UPS in May 1989 and was promoted to a full-
time supervisory position.

In 1991, she had a second surgery on the same hand. She returned
to UPS in September 1991 and after originally doing light duty cleri-
cal work, UPS found another job acceptable to her. She concluded
that she could perform duties in the feeder dispatch department at the
CSX railyard and was assigned there in January 1992.

Beginning in 1991 or 1992, Prestianni began dating Bob Kidd, one
of the UPS feeder drivers she supervised at the railyard. She attended
a UPS picnic and a union fundraiser with Kidd; their relationship
became a subject of discussion at UPS. To avoid favoritism, sexual
harassment claims, and other problems, UPS discouraged romantic
relationships between supervisory and subordinate employees; a sec-
tion in UPS employment manuals distributed to all UPS managers,
including Prestianni, stated this policy. In June 1992, one of her
supervisors met with Prestianni and reminded her that relationships
between supervisors and subordinates were contrary to UPS policy
and asked her to consider whether she and Kidd would end the rela-
tionship or whether one of them would leave UPS. Prestianni refused
to consider ending the relationship, leaving her job, or having Kidd

                    2
leave his. UPS warned Prestianni that by continuing her relationship
with Kidd, she was putting her job at UPS at risk. Nevertheless, UPS
took no action against Prestianni at that time.

Prestianni was transferred to a job of greater responsibility as dis-
patch supervisor at the Vero Road hub. There she supervised Kidd
and other drivers, assigning work to them after they returned to the
hub. Prestianni's relationship with Kidd became closer; she frequently
spent the night at his house; he ate meals and vacationed with Pres-
tianni and her children. In January 1994, they obtained a mortgage,
bought land, and started building a house together.

In 1994, a number of UPS employees and managers complained of
favoritism Prestianni showed Kidd. Even Prestianni and Kidd admit-
ted in deposition that their relationship led to problems at work. A
UPS manager discussed the matter directly with Prestianni; she again
reiterated that she would not end her relationship with Kidd under any
circumstances. The manager responded that in that event she or Kidd
would have to leave the company. When she refused to consider this
option, UPS discharged her because she was an at-will employee and
Kidd was a union employee and because UPS holds its managers to
a higher standard of conduct.

After extensive discovery, UPS moved for summary judgment. The
district court granted the motion, reasoning that Prestianni had prof-
fered no direct evidence of sex discrimination or made out a prima
facie case under McDonnell Douglas Corp. v. Green, 411 U.S. 792
(1973). The court also concluded that Prestianni had offered no evi-
dence of a retaliatory firing. Additionally, with respect to her ADA
claim, the court found that Prestianni failed to file a timely adminis-
trative claim and that in any event she failed to demonstrate that she
was disabled or that UPS failed to accommodate her.

After reviewing the parties' briefs and the applicable law, we con-
clude that the district court properly granted summary judgment and
affirm on the reasoning set forth in that court's careful opinion. See
Prestianni v. United Parcel Service, Civ. No. S 96-1092 (D. Md. Nov.
5, 1996).

AFFIRMED

                     3